Opinion by
White, J.
§ 678. Petition for injunction cannot be dismissed in vacation. Under the authority of Price v. Bland, 44 Tex. 145, which is a case directly in point, the appeal in this case must be dismissed. The court in chambers in vacation dissolved the injunction upon answer and notice given to the complainants, and then dismissed the petition, and there is nothing in the record showing that this action of the judge in chambers was subsequently sanctioned by the court in term time, by a judgment disposing of the case. The statute does not permit the petition to be dismissed upon the dissolution of the injunction in chambers in vacation, as was done in this case. [Pas. Dig. art. 3934.] “The judgment purporting to dismiss the petition was to that extent without lawful authority, and cannot be regarded as a final judgment disposing of the case, from which an appeal or writ of error can be taken to this court.” [44 Tex. 145; Grant v. Chambers, 34 Tex. 573; Aiken v. Carroll, 37 Tex. 73; Coleman v. Goyne, 37 Tex. 522.]
Dismissed.